Case 1:18-cv-01987-KMT Document 49 Filed 10/10/19 USDC Colorado Page 1 of 2

IN THE UNITED Srares DistRicT couer
FOR THE DISTRICT OF CeOLOKADO

civil Aetion No. 1:18 - ec O1987-KMIT

Erie Ty ler Vette ,
Plainh fF,

V. .
Sanders, Deputy, K-YUnt,
Guuston , J ergeant Gie], anol

Ox, K-97 Deputy .

Def enclan ts .

 

 

Res porting to Doaemant 2 48 the diissmissal of alefendant
KY Deputy Ox. |

TE Plaintife, Evie Toler Vette, heave recieved read,
Understand and ree to the cligsmissal of Defendant
K-4 Depue Ox Com Hvis action Wilh JAA csucnt
fo Fea. &. Liv. P. i2(by[e) ond Pursuant 46 2¥ U.S.C. IAS”
(C\YAV(BViSard(ii), for ceccens tok K-% Deputy Ox is
Wet ow propec party +o this cose cand algo, 1S Ast

CH PHSON -

October _b, 2019

Exeeuted on CDdate) Plaieiee Cri okte.
Case 1:18-cv-01987-KMT Document 49 Filed 10/10/19 USDC Colorado Page 2 of 2

CERTIAICHE OF SERVICE

Plainthh, Eric Tyler Vetke , cacties the toreq gory, cent)
Motion(s) Des bearing Cose Number |. 18-ev~ OREM ~ KMT, Wes

in the Fae macleng cugtem, pastoge pre-paid | Rest ces

WES gent to otevca! ote Check, United Stites Dister+
court, AiEred A. Array Courthouse , Gol - 19 +h Street, Kerm A105,
Denver, Colorads gona - 3539 on:

October 6, 20/9 LEN

Executed on (Decte) Ore Bite recin i FE

Unolar Rene\ of POK\
2B U.S. oS THe ws

Eric Tyler Vette * j 30289
Sterlen " Covre cttonal Faerli irty

70. Bx BoD

Sterling , Colorado -$O15 | -
